DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2020 has been entered.

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom Cowan on 01/25/2020.

The application has been amended as follows: 
1.    (Currently Amended) A left atrial appendage occlusion device, comprising:

the body including a compressible side wall extending between the proximal end and the distal end, and defining a central cavity;
an expandable support coupled with the body, configured to compress the side wall against a wall of a left atrial appendage; and
anchors, wherein a free end of each anchor being configured to extend radially outwardly and incline proximally through the side wall to penetrate tissue of the left atrial appendage.
12.    (Currently Amended) A self-expandable, atraumatic occlusion device configured to conform to the side wall of a left atrial appendage, comprising:
a compressible open cell foam body, having a tubular foam side wall and a central cavity;
a self-expandable support within the cavity;
anchors, wherein a free end of each anchor being configured to extend radially outwardly and incline proximally through the side wall to penetrate tissue of the left atrial appendage; and 
a closed proximal end wall on the foam body;
wherein the proximal end wall is positioned proximally of the proximal end of the support, and the foam side wall extends distally beyond the distal end of the support to form a distal, atraumatic bumper for preventing contact between the support and a wall of the left atrial appendage in an implantation in which a central longitudinal axis of the occlusion device is non-parallel to a primary longitudinal axis of the left atrial appendage.
13.    (Currently Amended) A left atrial appendage occlusion device, comprising:
an expandable tubular foam cup having a closed proximal end, a distal end, a tubular side wall and a proximal end wall, the side wall having a thickness of at least about 1.0 mm and a porosity of at least about 85% open void content;
an expandable frame configured to press the side wall into conforming contact with a wall of the left atrial appendage; and
anchors, wherein a free end of each anchor being configured to extend radially outwardly and incline proximally through the side wall to penetrate tissue of the left atrial appendage.
29.    (Currently Amended) A conformable left atrial appendage (LAA) occlusion device comprising:
a compressible tubular foam wall with a closed proximal end, the wall comprising a reticulated, cross linked matrix having at least about 90% void content, an average cell size within the range of from about 250 - 500 microns, a wall thickness of at least about 2 mm and a compressive strength of at least about lpsi; and
anchors, wherein a free end of each anchor being configured to extend radially outwardly and incline proximally through the wall to penetrate tissue of the left atrial appendage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085.  The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771